Citation Nr: 1439161	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  06-28 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether Chapter 35 education benefits may be paid prior to January 4, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to October 1981 and from July 1982 to October 1984.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In November 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.


FINDING OF FACT

After receiving the required written notification from VA, the appellant elected to have her Chapter 35 education benefits begin effective January 4, 2011.


CONCLUSION OF LAW

Following the appellant's formal election of January 4, 2011, an earlier effective date for Chapter 35 education benefits is precluded by law.  38 U.S.C.A. § 3512(a) (West 2012 & Supp. 2013); 38 C.F.R. § 21.3041(i) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has obligations in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§21.1031, 21.1032.  In this case, it does not appear that the appellant was provided with any such general notification from VA, although the Board observes that her first application for benefits was submitted through the VA's website, which does contain such information for review by applicants.  Nevertheless, because the disposition of this case rests entirely upon the specific and particular notice which was in fact provided to the Veteran as to the importance of choosing her beginning date, the Board finds that any deficiency of notice immediately following the VA's receipt of the appellant's application for educational benefits constitutes merely harmless error.

II.  Analysis

The Veteran was found to be permanently and totally disabled due to service-connected disabilities in a September 2010 rating decision effective July 2, 2004.  The Veteran was notified of this decision in correspondence dated in January 4, 2011.

The appellant filed an application for Dependents' Education Assistance (DEA or chapter 35 benefits) benefits in 2011.  Following the submission of her birth certificate, the RO notified her in May 2011 that she qualified for DEA benefits, and that her next step toward claiming those benefits was to elect the beginning date of her eligibility period.  The letter explained that the appellant had to elect a beginning date for the benefits and that her reply must be received within 60 days from the date of the letter.  The appellant was notified that she could choose:

* July 2, 2004, the date the Veteran became permanently and totally disabled
OR
* January 4, 2011, the date of our letter informing the Veteran of VA's decision that he is permanently and totally disabled due to service-connected disabilities,
OR
* Any date between these two dates.

The appellant was further notified in bold font that "Per current VA regulations, we must receive notice of your choice within 60 days.  If we do not receive it by then, we will assign September 27, 2010, as your start date, which is the date the Veteran's rating was determined and the date VA informed the Veteran that he is permanently and totally disabled.  This decision is final."  

The letter stated that the ending date for using the benefit was eight years after the date she chose and that generally she could not use any remaining benefits for training on or after her ending date.  The appellant was further received notification of who to contact if she needed help and of her right to appeal the decision (VA Form 4107).

In a response received and dated in June 2011, the appellant faxed the statement: "I choose January 4, 2011 as the beginning date for my DEA benefits."  This document bears her signature.  In a letter received on September 27, 2011, more than 60 days after the May 2011 letter, the appellant requested to change the beginning date of DEA benefits to September 2007.  

In a November 2011 letter, the RO notified the appellant that it must deny her request.  The RO stated that as indicated in the May 13, 2011 letter, she had until July 13, 2011, to make her election.  That election is final.  In a January 2012 letter, the RO notified the appellant that it could not pay benefits before she became eligible for benefits, which was her elected beginning date of January 4, 2011.

The appellant has asserted that she was never informed that she could claim retroactive DEA benefits for schooling done prior to the date she selected.  She stated that she talked to the local and district VA Regional Offices and no one advised her as to the benefits of selecting an earlier date.  She stated that she had secured an associated degree between 2004 and 2011.  The appellant has also submitted doctor's statements indicating she was unable to work in July and August 2011.  At the Board hearing in November 2013, the Veteran's representative indicated the appellant wanted an effective date of July 2004 for her DEA benefits.  See Hearing Transcript at 5.

Governing law and regulation provides that VA must provide written notice to certain eligible children, such as the appellant, informing them of their right to elect the beginning date of their period of eligibility.  The written notice must identify the beginning dates the child may choose from and must contain a statement that the child must make the election within 60 days of the date of the written notice.  38 U.S.C.A. § 3512(a)(3); 38 C.F.R. § 21.3041(i).

In this case, the VA fully complied with the law regarding notice to the appellant.  Review of the notice she was provided with reveals that it was written clearly and in plain English, and that it laid out the irrevocable nature of the choice she was required to make.  The letter notified the appellant of the dates she could choose from, including July 2, 2004, the date the Veteran became permanently and totally disabled.  The letter also informed the appellant that if her response was not received within 60 days, a start date of September 27, 2010, would be assigned and that the decision is final.  The Board finds that the contents of the May 2011 letter should have been understandable to a reasonable person.  The appellant responded within 60 days with her chosen elective date of January 4, 2011, one of the dates specifically noted in the letter.  

Although the letter did not notify the appellant that she may be entitled to retroactive DEA benefits, the relevant VA statutes and regulations do not require VA to provide this notice.  Federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, notwithstanding incomplete or even erroneous information provided by Government employees, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded).  Thus, although the appellant likely did not know she might be entitled to retroactive benefits, because she had clear written notice of the law, and she made an election within 60 days, she is not entitled to an earlier beginning date for her DEA benefits.  Her request to change the beginning date was received more than 60 days after the May 2011 letter.

In summary, the Board observes that although the law regarding elections of beginning dates is inflexible in not allowing any subsequent change in the election date for the start of Chapter 35 benefit payments, Congress has expressed its intention and has designed the program in this way.  It is the responsibility of the VA to administer the program as designed in the fairest way possible.  In this case, because the appellant initially elected a starting date of January 4, 2011, rather than a starting date of July 2, 2004, she may not be reimbursed for educational expenses prior to January 4, 2011.  Because the Board has found that the notice provided to her was adequate and clear as to the importance of carefully choosing her beginning date, the law does not allow her to select an earlier date after the fact.  

The Board notes that the appellant's arguments essentially constitute a theory of entitlement to equitable relief.  Although the Board denies her claim as a matter of law as lacking legal merit, the Board is sympathetic to her claim.  The Board, however, is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of the law.  See 38 U.S.C.A. § 7104; Smith v. Derwinski, 2 Vet. App. 523-33 (1992) (holding that no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Accordingly, the claim must be denied.


ORDER

Because the appellant made a formal election of January 4, 2011, as the starting date for her Chapter 35 education benefits, no prior benefits may be paid.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


